UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4448



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ALLEN TYRONE FORD,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:06-cr-00129-D)


Submitted:   December 3, 2007          Decided:     December 19, 2007


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes, Banumathi Rangarajan, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Allen Tyrone Ford appeals his sentence imposed following

his guilty plea to possessing a firearm after having been convicted

of a felony, in violation of 18 U.S.C.A. §§ 922(g) and 924(e) (West

2000 & Supp. 2007).       Finding no error, we affirm the judgment of

the district court.

              After receiving information from a confidential informant

that   Ford    was   distributing    crack   cocaine   from   his   home,    the

Fayetteville Police Department conducted controlled buys from Ford

on August 25th and 30th, 2005.          Two days later, on September 1,

2005, a search warrant was executed at Ford’s home.                 During the

search, Ford informed the officers that he had a small amount of

marijuana and a .25 caliber semi-automatic pistol hidden in a

bedroom.       No    cocaine   or   paraphernalia   associated      with    drug

distribution was discovered during the search. Ford was ultimately

indicted for possessing a firearm after having been convicted of a

felony.

              Prior to Ford’s sentencing, the probation office prepared

a presentence report.          According to U.S. Sentencing Guidelines

Manual § 2K2.1(a)(2), Ford had a base offense level of twenty-four.

Ford’s base offense level was increased four points pursuant to

USSG § 2K2.1(b)(6) because the probation officer determined that

Ford possessed the firearm in connection with another felony




                                     - 2 -
offense — the sales of cocaine on August 25th and 30th.*               Ford then

received a three level reduction for acceptance of responsibility,

resulting in an offense level of twenty-five.                   Ford’s criminal

history category of IV and his offense level resulted in an

advisory guidelines range of 84 to 105 months’ imprisonment.

           Ford appeared for sentencing on April 25, 2007.                     At

sentencing,      Ford   objected     to    the   four   point   enhancement   for

possessing the firearm in connection with another felony.                     The

district court overruled Ford’s objection and sentenced him to

eighty-four months’ imprisonment. Ford timely noted his appeal and

now argues that:        (1) the district court erred in finding that he

sold crack cocaine on August 25th and 30th and (2) the district

court    erred     in    enhancing        his    sentence   pursuant   to     USSG

§ 2K2.1(b)(6).

           U.S. Sentencing Guidelines Manual § 2K2.1(b)(6) provides

for a four level enhancement if a defendant “used or possessed any

firearm or ammunition in connection with another felony offense.”

USSG § 2K2.1(b)(6).       “The purpose of this enhancement is to ensure

that a defendant receives more severe punishment if, in addition to

committing a firearms offense within the scope of § 2K2.1, he

commits a separate felony offense that is rendered more dangerous

by the presence of a firearm . . . .”             United States v. Blount, 337


     *
      USSG § 2K2.1(b)(6) is the successor to § 2K2.1(b)(5); the
text was redesignated, without change when the guidelines were
amended in November 2006.

                                      - 3 -
F.3d 404, 406 (4th Cir. 2003) (citing United States v. McDonald,

165 F.3d 1032, 1037 (6th Cir. 1999)).

            Following United States v. Booker, 543 U.S. 220 (2005),

a sentencing court continues to make factual findings concerning

sentencing factors by a preponderance of the evidence.            United

States v. Morris, 429 F.3d 65, 72 (4th Cir. 2005), cert denied, 127

S.   Ct.   121   (2006).   Long-standing   authority   has   permitted   a

sentencing court to consider any evidence at sentencing that “has

sufficient indicia of reliability,” see USSG § 6A1.3(a), including

“conduct underlying [an] acquitted charge, so long as that conduct

has been proved by a preponderance of the evidence.” United States

v. Watts, 519 U.S. 148, 156-57 (1997) (per curiam); United States

v. Montgomery, 262 F.3d 233, 249 (4th Cir. 2001).

            To apply an enhancement pursuant to § 2K2.1(b)(6), a

district court must find both that (1) a firearm was used and (2)

that such use was “in connection with another felony offense.”

United States v. Garnett, 243 F.3d 824, 828 (4th Cir. 2001)

(quoting USSG § 2K2.1(b)(5)).      The district court’s decision to

enhance Ford’s offense level pursuant to § 2K2.1(b)(6) is reviewed

for clear error.      United States v. Green, 436 F.3d 449, 456 (4th

Cir. 2006).

            On appeal, Ford argues that the district court erred in

applying the § 2K2.1(b)(6) enhancement because the Government

failed to prove that the predicate “other felonies,” namely cocaine


                                 - 4 -
distribution on August 25th and 30th, actually occurred.              At

sentencing,   the   Government   proffered,   without   objection,   the

testimony of the case agent. According to the agent, Ford informed

officers that he had purchased the firearm for protection, that he

sold crack cocaine to pay for his rent and his marijuana, and that

he sold crack cocaine from his home daily.     Ford also admitted that

he would purchase $50 of crack cocaine, cut it into rocks, and sell

it.     Finally, Ford admitted that he would repeat this process

several times a day and that he tended to sell more on the

weekends.

            Ford’s counseled brief fails to take into account the

testimony of the case agent at sentencing. As described, Ford gave

the officer a detailed description of his method for selling

cocaine, including how much he would purchase, how he would package

the drugs, how often he resupplied, and the times he tended to sell

more.   Ford’s confession, in conjunction with the information from

the confidential source that Ford sold cocaine during the two

controlled buys, established by a preponderance of the evidence two

prior “other felonies” for purposes of § 2K2.1(b)(6).

            Ford also argues that his § 2K2.1(b)(6) enhancement was

improper because the Government failed to prove he possessed the

firearm in connection with the cocaine sales on August 25th and

30th.   This court has analogized the “in connection with” language

in § 2K2.1(b)(6) to the definition of “in relation to” in 18 U.S.C.


                                 - 5 -
§ 924(c).       Garnett, 243 F.3d at 828; United States v. Nale, 101
F.3d 1000, 1003-04 (4th Cir. 1996).          In Smith v. United States, 508
U.S. 223   (1993),   “the     Supreme    Court   determined    that   the   ‘in

relation to’ language of § 924(c) could be satisfied by proving

that a weapon facilitated or potentially facilitated the offense.”

Nale, 101 F.3d at 1003.         Additionally, this court, in the context

of § 924(c), has stated that a firearm is used “in relation to”

another felony offense “if the firearm was present for protection

or to embolden the actor.”        United States v. Lipford, 203 F.3d 259,

266 (4th Cir. 2000).

             Yet again, Ford’s argument is undercut by his confession.

Ford’s home was searched just two days after the second controlled

buy.     At the time of his arrest, Ford admitted both to selling

crack from his home daily and that he possessed the gun found in

his home for protection.         Thus, Ford’s admission established by a

preponderance of the evidence the “in connection with” requirement,

and the district court did not commit clear error in relying on

Blount    and    Lipford   to    enhance    Ford’s    sentence    pursuant     to

§ 2K2.1(b)(6).

             Accordingly, we affirm the judgment of the district

court.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                        AFFIRMED


                                     - 6 -